EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Imhoff (Reg. No. 60036) on 6/30/2022.
Amendments to the claims:
Regarding claim 1:
	This claim has been replaced with the following:
	“A system for determining the operational status of a nozzle in an inkjet printhead having a piezoelectric actuator configured to cause the ejection of ink through the nozzle, the system comprising:
a driving circuit configured to apply a driving signal to the piezoelectric actuator during a first time period; and
a sensing circuit configured to measure the current within the piezoelectric actuator as a function of time during a second time period after the first time period and before a third time period during which residual pressures oscillate in the piezoelectric actuator;
wherein the system is configured to determine the operational status of the nozzle in dependence on the measured current as a function of time during the second time period without dependence on a current measured during the third time period; and
wherein the driving signal is held constant for the duration of the second time period.”
Regarding claim 17:
	This claim has been replaced with the following:
	“A method for determining the operational status of a nozzle in an inkjet printhead, the method comprising:
	applying a driving signal to a piezoelectric actuator during a first time period;
	measuring the current within the piezoelectric actuator as a function of time during a second time period after the first time period and before a third time period during which residual pressures oscillate in the piezoelectric actuator; 
	holding the driving signal constant for the duration of the second time period; and
	determining the operational status of the nozzle in dependence on the measured current as a function of time during the second time period without dependence on a current measured during the third time period.
Regarding claim 21:
	This claim has been replaced with the following:
	“A system as claimed in claim 1, wherein the operation status of the nozzle is in dependence on the time taken for the measured current as a function of time to reach a predetermined condition during the second time period.”

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/2022.
However, claim 1 is allowed.  The restriction requirement between Species A-B, as set forth in the Office Action mailed 10/13/2006, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 9 and 17, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claims 9 and 17 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 9-11, 13-16, and 21 are allowable because the prior art of record does not disclose or make obvious a system for determining the operational status of a nozzle in an inkjet printhead comprising sensing circuit “configured to measure the current within the piezoelectric actuator as a function of time during a second time period after the first time period and before a third time period during which residual pressures oscillate in the piezoelectric actuator; wherein the system is configured to determine the operational status of the nozzle in dependence on the measured current as a function of time during the second time period without dependence on a current measured during the third time period.”  It is this combination of limitations, in combination with the other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claims 17-19 are allowable because the prior art of record does not disclose or make obvious a method for determining the operational status of a nozzle in an inkjet printhead comprising the steps of “measuring the current within the piezoelectric actuator as a function of time during a second time period after the first time period and before a third time period during which residual pressures oscillate in the piezoelectric actuator” and “determining the operational status of the nozzle in dependence on the measured current as a function of time during the second time period without dependence on a current measured during the third time period.”  It is this combination of limitations, in combination with the other features and limitations of claim 17, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Otokita (US 2014/0125722 A1) discloses a system for determining the operational status of a nozzle (28) an in inkjet printhead (recording head 2) having a piezoelectric actuator (piezoelectric element 20) configured to cause the ejection of ink through the nozzle (paragraph ), the system comprising: a driving circuit (at least driving signal generation circuit 39) configured to apply a driving signal (driving signal COM) to the piezloelectric actuator during a first time period (period T1); and a sensing circuit (at least abnormality detection circuit 51 + detection resistor 50) configured to measure the current within the piezoelectric actuator as a function of time during a second time period (the “off-state” of second switch 49) after the first time period (paragraph 56 & Figs. 5, 7B), wherein the system is configured to determine the operational status of the nozzle in dependence on the measured current as a function of time during the second time period (paragraphs 55-57), and wherein the driving signal is held constant for the duration of the second time (Figs. 5, 7).
Kim et al. (US 2008/0136859 A1) disclose a system for determining the operational status of a nozzle an in inkjet printhead having a piezoelectric actuator (piezoelectric element PZT) configured to cause the ejection of ink through the nozzle (paragraphs 35, 38), the system comprising: a driving circuit configured to apply a driving signal to the piezloelectric actuator during a first time period (period T1: such a driving circuit is inherent to paragraph 46 & Fig. 3); and a sensing circuit (at least the first current detection unit 100) configured to measure the current within the piezoelectric actuator as a function of time during a second time period (period T2) after the first time period (paragraphs 39-40 & Fig. 3), wherein the system is configured to determine the operational status of the nozzle in dependence on the measured current as a function of time during the second time period (paragraphs 45-49), and wherein the driving signal is held constant for the duration of the second time (Fig. 3).
Hayashi (US 2015/0258780 A1) discloses a system for determining the operational status of a nozzle an in inkjet printhead having a piezoelectric actuator configured to cause the ejection of ink through the nozzle, the system comprising: a driving circuit configured to apply a driving signal to the piezloelectric actuator during a first time period (Figs. 7, 15); and a sensing circuit (at least the first current detection unit 100) configured to measure the current within the piezoelectric actuator as a function of time during a second time period (period T2) after the first time period (paragraphs 39-40 & Fig. 3), wherein the system is configured to determine the operational status of the nozzle in dependence on the measured current as a function of time during the second time period (paragraphs 45-49), and wherein the driving signal is held constant for the duration of the second time (Fig. 3).
Each of the following are related disclosures teaching the determination of nozzle status using detected residual pressure waves after application of a driving pulse: US 2012/0249638 A1, US 2009/0262161 A1, US 2015/0077455 A1, 2015/0367633 A1, US 2022/0111634 A1, US 2017/0057217 A1, US 2016/0207340 A1.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853